DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 13-17, and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 2, and 8 of U.S. Patent No. US 10,878,882. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:


Regarding claims 1 and 4:  Claim 1 of reference patent teaches a device comprising:
     memory cells (“a plurality of memory cells”); 
     wordlines coupled to the memory cells (“wordlines coupled to the plurality of memory cells”); and 
     feedback circuitry (“feedback circuitry”) configured to calibrate a control voltage generated on the wordlines (see “configured to calibrate the control voltage provided to the wordlines”; see “generate a control voltage onto the word lines”), the feedback circuitry having a proxy signal representing the control voltage as an input (see “a node having a proxy signal that is an accurate replica of a voltage signal on the word lines”).

Regarding claim 2:  Claim 1 of reference patent teaches the device, further comprising a charge pump coupled to the wordlines (see “one or more charge pumps coupled to the regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 3:  Claim 1 of reference patent teaches the device, further comprising a regulator configured to drive the control voltage on the wordlines (see “two or more regulators including a first regulator coupled to a selected wordline and a second regulator coupled to a set of word lines that are unselected”).

Regarding claim 5:  Claim 8 of reference patent teaches the device, further comprising a comparator coupled to the node and configured to receive the proxy signal as an input for calibrating the control voltage (see “a comparator or an autozeroed comparator coupled to the node to receive and process the proxy signal via the feedback circuitry, such that the control circuitry provides a calibration signal to adjust the voltages generated by the regulators responsive to the proxy signal”).

Regarding claim 13:  Claim 2 of reference patent teaches the device of claim 1, further comprising a wordline regulator, wherein an output voltage of the wordline regulator is used as the proxy signal (see “the control circuitry includes a wordline regulator having an output that corresponds to the node, wherein an output voltage of the wordline regulator is used as the proxy signal”).

Regarding claims 14 and 16:  Claim 1 of reference patent teaches an apparatus comprising: 
     one or more charge pumps (see “one or more charge pumps coupled to the regulators and configured to generate a control voltage onto the wordlines”); 
     a memory array including memory cells (see “a multi-level memory array including:  a plurality of memory cells”), and wordlines coupled to the memory cells (see “wordlines coupled to the plurality of memory cells”); and 
     control circuitry coupled to the memory array, the control circuitry (“control circuitry coupled to the memory array, the control circuitry”, and see feedback circuitry included in the control circuitry) configured to calibrate a first voltage (“a control voltage”) provided to the wordlines, wherein calibration is performed using a proxy signal to calibrate the first voltage, and the proxy signal represents voltage on the wordlines that occurs while the first voltage increases during charging by the one or more charge pumps (see “a node having a proxy signal that is an accurate replica of a voltage signal on the wordlines and which accurately represents the voltage signal throughout voltage increase of the wordlines during generation of the control voltage by the one or more charge pumps”).

Regarding claim 15:  Claim 1 of reference patent teaches the apparatus, wherein the first voltage is calibrated as a function of memory cell performance or wordline output (see “as a function of memory cell performance or wordline output”).

Regarding claim 17:  Claim 1 of reference patent teaches the apparatus, wherein the node is a replica of a wordline (see “a proxy signal that is an accurate replica of a voltage signal on the wordlines”; hence, inherently there is a line carrying the proxy signal).

Regarding claim 20:  Claim 1 teaches the apparatus, further comprising:
     regulators including a first regulator coupled to a selected wordline (see “first regulator coupled to a selected wordline”), and a second regulator coupled to a set of wordlines that are unselected (see “a second regulator coupled to a set of the word lines that are unselected”);
wherein the one or more charge pumps are coupled to the regulators and configured to generate the first voltage onto the wordlines. (see “one or more charge pumps coupled to the regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 21:  Claim 1 of reference patent teaches a system comprising: 
     a multi-level memory array including memory cells (see “a multi-level memory array including:  a plurality of memory cells”), and 
     wordlines coupled to the memory cells (see “wordlines coupled to the plurality of memory cells”); and 
     control circuitry coupled to the memory array, the control circuitry including: 
          feedback circuitry (see “feedback circuitry”) configured to calibrate a control voltage provided to the wordlines (see “configured to calibrate the control voltage provided to the wordlines”); and 
          a node having a proxy signal that represents voltage on the wordlines throughout ramp up that occurs while the control voltage increases during charging; wherein calibration is performed during the ramp up as a function of using the proxy signal to calibrate the control voltage (see “a node having a proxy signal that is an accurate replica of a voltage signal on the wordlines and which accurately represents the voltage signal throughout voltage increase of the word lines during generation of the control voltage by the one or more charge pumps”).

Regarding claim 22:  Claim 2 of reference patent teaches the system, wherein:
the control circuitry further includes a wordline regulator having an output that corresponds to the node; and an output voltage of the wordline regulator is used as the proxy signal.
     

Claims 1-5, 13-17, and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 15, 16, 22, and 29 of U.S. Patent No. US 11,100,977 (hereinafter “reference patent2”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claims 1 and 4:  Claim 1 of reference patent2 teaches a device comprising:
     memory cells (“a plurality of memory cells”); 
     wordlines coupled to the memory cells (“wordlines coupled to the plurality of memory cells”); and 
     feedback circuitry (“feedback circuitry”) configured to calibrate a control voltage generated on the wordlines (see “configured to calibrate the control voltage provided to the wordlines”; see “generate a control voltage onto the word lines”), the feedback circuitry having a proxy signal representing the control voltage as an input (see “a node having a proxy signal that is a representation of the control voltage on to the word lines”).

Regarding claim 2:  Claim 1 of reference patent2 teaches the device, further comprising a charge pump coupled to the wordlines (see “one or more charge pumps coupled to the one or more regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 3:  Claim 1 of reference patent2 teaches the device, further comprising a regulator configured to drive the control voltage on the wordlines (see “one or more regulators including one or both of a first regulator coupled to a selected wordline and a second regulator coupled to a set of word lines that are unselected”).

Regarding claim 5:  Claim 8 of reference patent2 teaches the device, further comprising a comparator coupled to the node and configured to receive the proxy signal as an input for calibrating the control voltage (see “a comparator or an autozeroed comparator coupled to the node to receive and process the proxy signal via the feedback circuitry, such that the control circuitry provides a calibration signal to adjust the voltages generated by the regulators responsive to the proxy signal”).

Regarding claim 13:  Claim 2 of reference patent2 teaches the device of claim 1, further comprising a wordline regulator, wherein an output voltage of the wordline regulator is used as the proxy signal (see “the control circuitry includes a wordline regulator having an output that corresponds to the node, wherein an output voltage of the wordline regulator is used as the proxy signal”).

Regarding claims 1 and 4:  Claim 15 of reference patent2 teaches a device comprising:
     memory cells (“a plurality of memory cells”); 
     wordlines coupled to the memory cells (“wordlines coupled to the plurality of memory cells”); and 
     feedback circuitry (“feedback circuitry”) configured to calibrate a control voltage generated on the wordlines (see “configured to calibrate the control voltage provided to the wordlines”; see “generate a control voltage onto the word lines”), the feedback circuitry having a proxy signal representing the control voltage as an input (see “a node having a proxy signal that represents voltage on to the wordlines”).

Regarding claim 2:  Claim 15 of reference patent2 teaches the device, further comprising a charge pump coupled to the wordlines (see “one or more charge pumps coupled to the one or more regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 3:  Claim 15 of reference patent2 teaches the device, further comprising a regulator configured to drive the control voltage on the wordlines (see “one or more regulators including one or both of a first regulator coupled to a selected wordline and a second regulator coupled to a set of word lines that are unselected”).

Regarding claim 5:  Claim 22 of reference patent2 teaches the device, further comprising a comparator coupled to the node and configured to receive the proxy signal as an input for calibrating the control voltage (see “a comparator or an autozeroed comparator coupled to the node to receive and process the proxy signal via the feedback circuitry, such that the control circuitry provides a calibration signal to adjust the voltages generated by the regulators responsive to the proxy signal”).

Regarding claim 13:  Claim 16 of reference patent2 teaches the device of claim 1, further comprising a wordline regulator, wherein an output voltage of the wordline regulator is used as the proxy signal (see “the control circuitry includes a wordline regulator having an output that corresponds to the node, wherein an output voltage of the wordline regulator is used as the proxy signal”).

Regarding claims 1 and 4:  Claim 29 of reference patent2 teaches a device comprising:
     memory cells (“a plurality of memory cells”); 
     wordlines coupled to the memory cells (“wordlines coupled to the plurality of memory cells”); and 
     feedback circuitry (“feedback circuitry”) configured to calibrate a control voltage generated on the wordlines (see “configured to calibrate the control voltage provided to the wordlines”; see “generate a control voltage onto the word lines”), the feedback circuitry having a proxy signal representing the control voltage as an input (see “a node having a proxy signal that is a representation of a voltage signal generated on the word lines by the control voltage”).

Regarding claim 2:  Claim 29 of reference patent2 teaches the device, further comprising a charge pump coupled to the wordlines (see “one or more charge pumps coupled to the one or more regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 3:  Claim 29 of reference patent2 teaches the device, further comprising a regulator configured to drive the control voltage on the wordlines (see “one or more regulators including one or both of a first regulator coupled to a selected wordline and a second regulator coupled to a set of word lines that are unselected”).

Regarding claims 14 and 16:  Claim 15 of reference patent teaches an apparatus comprising: 
     one or more charge pumps (see “one or more charge pumps coupled to the regulators and configured to generate a control voltage onto the wordlines”); 
     a memory array including memory cells (see “a multi-level memory array including:  a plurality of memory cells”), and wordlines coupled to the memory cells (see “wordlines coupled to the plurality of memory cells”); and 
     control circuitry coupled to the memory array, the control circuitry (“control circuitry coupled to the memory array, the control circuitry”, and see feedback circuitry included in the control circuitry) configured to calibrate a first voltage (“the control voltage”) provided to the wordlines, wherein calibration is performed using a proxy signal to calibrate the first voltage, and the proxy signal represents voltage on the wordlines that occurs while the first voltage increases during charging by the one or more charge pumps (see “a node having a proxy signal that represents voltage on the wordlines throughout ramp up that occurs while the control voltage increases during chargin by the one or more charge pumps”).

Regarding claim 15:  Claim 15 of reference patent2 teaches the apparatus, wherein the first voltage is calibrated as a function of memory cell performance or wordline output (see “as a function of memory cell performance or wordline output”).

Regarding claim 17:  Claim 15 of reference paten2 teaches the apparatus, wherein the node is a replica of a wordline (see “a node having a proxy signal that represents voltage on the word lines”; hence, inherently there is a line carrying the proxy signal).

Regarding claim 20:  Claim 15 of reference patent2 teaches the apparatus, further comprising:
     regulators including a first regulator coupled to a selected wordline (see “a first regulator coupled to a selected wordline”), and a second regulator coupled to a set of wordlines that are unselected (see “a second regulator coupled to a set of the word lines that are unselected”);
wherein the one or more charge pumps are coupled to the regulators and configured to generate the first voltage onto the wordlines. (see “one or more charge pumps coupled to the one or more regulators and configured to generate a control voltage onto the wordlines”).

Regarding claim 21:  Claim 15 of reference patent2 teaches a system comprising: 
     a multi-level memory array including memory cells (see “a multi-level memory array including:  a plurality of memory cells”), and 
     wordlines coupled to the memory cells (see “wordlines coupled to the plurality of memory cells”); and 
     control circuitry coupled to the memory array, the control circuitry including: 
          feedback circuitry (see “feedback circuitry”) configured to calibrate a control voltage provided to the wordlines (see “configured to calibrate the control voltage provided to the wordlines”); and 
          a node having a proxy signal that represents voltage on the wordlines throughout ramp up that occurs while the control voltage increases during charging; wherein calibration is performed during the ramp up as a function of using the proxy signal to calibrate the control voltage (see “a node having a proxy signal that represents voltage on the wordlines throughout ramp up that occurs while the control voltage increases during charging by the one or more charge pumps”).

Regarding claim 22:  Claim 16 of reference patent2 teaches the system, wherein:
the control circuitry further includes a wordline regulator having an output that corresponds to the node; and an output voltage of the wordline regulator is used as the proxy signal.

Allowable Subject Matter
Claims 6-12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827